Citation Nr: 0838203	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease and degenerative 
joint disease, thoracolumbar spine.

2.  Entitlement to an initial compensable rating for 
hypertension.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

The veteran had active service from February 1976 to January 
1979 and November 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran requested a BVA hearing at his RO on the VA Form 
9.  A hearing was scheduled for October 2008; however, the 
veteran did not appear at the scheduled hearing.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease and degenerative 
joint disease, thoracolumbar spine, are manifested by an 
antalgic gait and a thoracolumbar flexion of 50 degrees.

2.  The veteran has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control of his hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for the veteran's degenerative disc disease and degenerative 
joint disease, thoracolumbar spine are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2007).

2.  The criteria for a rating of 10 percent, but no higher, 
for the veteran's hypertension are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The veteran's claims for a rating in excess of 10 percent for 
degenerative disc disease and degenerative joint disease, 
thoracolumbar spine, and an initial compensable rating for 
hypertension arise from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA outpatient records, 
private medical records, and Social Security Administration 
records with the claims folder.  Additionally, the veteran 
was afforded a VA examination in December 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  





II.  Entitlement to an Initial Disability Rating in Excess of 
10 Percent for Degenerative Disc Disease and Degenerative 
Joint Disease, Thoracolumbar Spine

Service connection for degenerative disc disease and 
degenerative joint disease, thoracolumbar spine, was 
established by a February 2007 rating decision, at which time 
a 10 percent rating was assigned, effective from June 2006.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that while the regulations pertaining to 
disabilities of the spine have changed several times, these 
changes are not applicable here as the veteran's claim was 
filed in June 2006, subsequent to the most recent regulation 
change.  Thus, the regulation currently in effect, the 
General Rating Formula for Diseases and Injuries of the 
Spine, is the only applicable regulation.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  A rating of 10 percent is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

The veteran is seeking an initial rating in excess of 10 
percent.  A rating of 20 percent is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm, or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A physical examination of the veteran at a VA examination in 
December 2006 revealed thoracolumbar forward flexion to 62 
degrees, extension to 10 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 12 degrees, left lateral 
rotation to 20 degrees and right lateral rotation to 20 
degrees.  It was also noted that the veteran walked with a 
cane to reduce pain in his back.  However, a spinal 
examination completed by the Social Security Administration 
in May 2007 revealed thoracolumbar flexion to 50 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
20 degrees, cervical spine flexion to 40 degrees, extension 
to 50 degrees, right rotation to 70 degrees, left rotation to 
55 degrees, right lateral flexion to 45 degrees and left 
lateral flexion to 40 degrees.  It was noted that he walked 
with a cane and an antalgic gait.

A rating of 20 percent, but no higher, is warranted.  As 
noted above, the current regulation provides that a 20 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees."  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007) 
(emphasis added).  Forward flexion of the veteran's spine was 
slightly greater than 60 degrees on VA examination; however, 
the Social Security examiner in May 2007 measured it to be 
significantly less at only 50 degrees.  Moreover, the Board 
finds that the 20 percent rating is more appropriate than the 
10 percent currently assigned as the 20 percent evaluation is 
also warranted for the veteran's abnormal antalgic gait, 
caused by his back pain.

The next highest rating applicable to the veteran's back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine is a rating of 40 percent, and is 
warranted where forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  The veteran 
clearly does not meet the flexion requirement for a 40 
percent rating, and in addition to flexion, ranges of motion 
in extension and left and right lateral movement were 
obtained at the December 2006 VA examination and the Social 
Security examination, which does not support the existence of 
ankylosis.  

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes allows a rating of 
40 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
However, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician in the 
post-service medical records.  The current regulations also 
allow for separate neurological evaluations, but the evidence 
does not support this.  While the VA examiner did note some 
mild diminished sensation of the L4, L5, and S1 dermatomes in 
the left lower extremity, there was no muscle weakness, and 
reflexes were active and equal, right and left side, of knee 
and ankle.  Straight leg raising test was negative.  For 
these reasons, a higher rating is not warranted based on 
intervertebral disc syndrome, and a separate rating is not 
warranted for any neurological symptomatology.

The Board has considered the RO's determinations that an 
extraschedular evaluation is not warranted.  The Board 
agrees.  The Board finds that the symptoms attributable to 
the veteran's degenerative disc disease and degenerative 
joint disease, thoracolumbar spine, are encompassed within 
the 20 percent evaluation assigned.

The Board does not doubt that limitation caused by the 
veteran's various disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairments experienced by the veteran.  There is no evidence 
that requires remand of the claim for referral for an 
extraschedular evaluation.  The Board agrees with the RO's 
determinations that review of the claim for a higher rating 
on an extraschedular basis is not warranted.

For all of these reasons, the Board finds that the 20 percent 
assigned by this decision adequately compensates the veteran 
for the level of impairment caused by his back disability.


III.  Entitlement to an Initial Compensable Rating for 
Hypertension

Service connection for hypertension was established by a 
February 2007 rating decision, at which time a noncompensable 
rating was assigned, effective from June 2006.  

As stated previously, disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated noncompensably under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The veteran is seeking an 
initial compensable rating.  A rating of 10 percent is 
warranted when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Here, a physical examination of the veteran at a VA 
examination of December 2006 revealed blood pressure readings 
of 130/90, 130/90, and 140/100.  It was also noted that the 
veteran is currently using Lisinopril every day for 
management of his hypertension.  

A rating of 10 percent, but no higher, is warranted.  As 
noted above, the current regulation provides that a 10 
percent evaluation is warranted where diastolic pressure is 
predominately 100 or more, or; systolic pressure is 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  The veteran 
has a history of diastolic pressure predominantly 100 or more 
and he requires continuous medication for control of his 
hypertension.  The veteran was diagnosed with hypertension 
while in service.  In December 1981, the veteran had blood 
pressure readings of 150/100, 218/100, and 156/110.  In 
January 1982, the veteran's blood pressure was 160/100.  In 
February 1982, the veteran had blood pressure readings of 
160/100 and 150/102.  In October 1982, the veteran's blood 
pressure reading was 138/108.  In addition, during a Social 
Security Administration examination in May 2007, the 
veteran's blood pressure was 200/130.  The VA examiner from 
December 2006, as well as VA outpatient records, indicated 
that the veteran currently takes Lisinopril everyday for his 
blood pressure.

The next highest rating applicable to the veteran's 
hypertension is a rating of 20 percent, warranted where 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  Id.  The veteran 
clearly does not meet the requirements for this higher 
rating.  The most recent evidence submitted by the veteran 
concerning his hypertension shows blood pressure readings 
from May 2006 to August 2007.  This evidence does not show 
that the veteran had any diastolic pressure readings of 110 
for that time period, or any systolic pressure readings of 
200 or more during that time.  Additional evidence of record 
also does not show that the veteran's diastolic pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  

For all of these reasons, the Board finds that the 10 percent 
assigned by this decision adequately compensates the veteran 
for the level of impairment caused by his hypertension.


ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's degenerative disc disease and 
degenerative joint disease, thoracolumbar spine, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

Entitlement to a disability rating of 10 percent, but no 
higher, for the veteran's hypertension is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


